DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2010/0042297).
Regarding claim 1, Foster discloses a method (peer to peer agricultural machine communication method; Foster at title, abstract), comprising:
Entering, by a machine, a first field defined by first field boundaries (harvesters within the borders of field 12; Foster at 0030, Figs. 1, 5).
Automatically associating the machine with a first wireless network defined by the first field boundaries (harvesters within field 12 are associated in a network, similar 

Regarding claim 2, Foster discloses wirelessly broadcasting information responsive to the associating (harvester/operator data is wirelessly exchanged between vehicles; Foster at 0050, 0058).

Regarding claim 3, Foster discloses wirelessly receiving and processing information communicated over the first wireless network from one or more other machines located within the first field boundaries (peer-to-peer network wherein harvester/operator data is wirelessly exchanged between participating harvesters; Foster at 0050, 0058).

Regarding claim 4, Foster discloses wirelessly receiving and ignoring second information communicated over a second wireless network that at least partially overlaps the first wireless network, the second information received from one or other machines located outside the first field boundaries (outside network vehicles which aren’t credentialed, such as AE 2 and AE 3, will broadcast data, and said data will be ignored even if there is broadcast overlap; Foster at 0012, 0013, 0015).



Regarding claim 7, Foster discloses presenting a visual display of operational parameters corresponding to the machine located within the first field as well as all machines in the network (display configured to display operational parameters of credentialed harvesters in field; Foster at 0034, 0039).

Regarding claim 8, Foster discloses automatically and wirelessly transmitting information to one or more identified machines located within the first field, each transmission comprising a unicast transmission (peer-to-peer communication may be a master harvester ordering/controlling a slave vehicle; Foster at 0008, 0010, 0046, 0051).

Regarding claim 9, Foster discloses maintaining a connection to the first wireless network upon the machine exiting the first field (harvesters and support machines not in the field may maintain network connection as long as they are in range; Foster at 0046).

Regarding claim 10, Foster discloses automatically associating the machine with a second wireless network defined by second field boundaries upon entering a second field defined by second field boundaries, the second wireless network comprising a secured data communications network (harvesters in different fields on different networks (Foster at Fig. 5, 0047, 0053).

.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foster, as applied above, and further in view of Woods (US 2014/0351411).
Regarding claims 6, 12, and 13, Foster discloses a system (Foster at title, abstract), comprising:
A first machine (any of harvesters CH1-CH3; Foster at Fig. 1, 0030) and second machine comprising a chassis coupled to rotating elements to cause traversal across a field, and a wireless interface (harvester includes a wireless interface; Foster at 0039)
The first machine comprising a computing system (operating system of Fig. 2) configured to automatically associate the first machine with a first wireless network 
While Foster will automatically associate a harvester inside the field with a secured network responsive to detection, Foster is silent as to detecting when the first machine enters a first field defined by the field boundaries.
Woods teaches the use of geofences to detect when a mobile device enters a defined area (Woods at 0010, 0054).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Foster with the geofencing of Woods.  Doing so would alert the master harvester in the field of an available cooperating asset entering the field and bring it into the communication network.

Regarding claim 14, Foster discloses automatically and wirelessly sharing information between the vehicles over the first network via the respective wireless network interfaces (Foster at 0046, 0050).

Regarding claim 15, Foster discloses the computing systems of the first and second machines causing a visual display of all or a portion of the shared information (display configured to display operational parameters of credentialed harvesters in field; Foster at 0034, 0039).

.

Response to Arguments
4.	Applicant’s contention (see page 5 filed 03 December 2020) with respect to the non-statutory double patenting rejection of claims 1-14 has been fully considered and is persuasive in view of the Terminal Disclaimer filed 03 December  2020.  Thus, the non-statutory double patenting rejection of claims 1-14 is hereby withdrawn.

5.	Applicant’s contention (see page 5 filed 03 December 2020) with respect to the statutory double patenting rejection of claim 17 has been fully considered and is persuasive in view of the cancellation of said claim.  Thus, the statutory double patenting rejection of claim 17 is hereby withdrawn.

6.	Applicant’s contention (see page 5 filed 03 December 2020) with respect to the rejection of claim 5 under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of the amendments provided.  Thus, the rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn.

7.	Applicant’s contention (see pages 6-7 filed 03 December 2020) with respect to the rejection of claim 1 under 35 U.S.C. 102 has been fully considered and is not persuasive.


Applicant has contended that Foster does not disclose that the first wireless network is defined by the field boundaries, as recited in claim.
The examiner respectfully disagrees; Foster at 0012 states one of the problems of vehicle intercommunication would be similar agricultural equipment, e.g. combine/harvesters, working in adjacent fields leading to confusion.
At 0020, Foster discloses that agricultural machines in adjacent fields would be excluded from the network.
Turning now to Fig. 1, we can clearly see only the communication network between combine harvesters 1-3 is closed off from any similar agricultural equipment, i.e. other combine/harvesters in adjacent fields.
Since combine/harvesters outside of the boundaries of the field are prohibited from participating in the network comprising authorized combine/harvesters, said network is defined by the boundaries of the field for combine/harvesters.
Thus, claim 1, as well as claims 2-5 and 7-11 remain rejected under 35 U.S.C. 102 as anticipated by Foster for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.

8.	All remaining claims remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        10 March 2021